United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
SOCIAL SECURITY ADMINISTRAITON,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-769
Issued: August 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2012 appellant filed a timely appeal from a February 9, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days has elapsed since the most recent merit decision dated February 17, 2011 and the filing of
this appeal on February 22, 2012, the Board lacks jurisdiction to review the merits of the claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 27, 2010 appellant, a 49-year-old claims representative, filed an occupational
disease claim alleging that on March 16, 2010 he developed chest pains and memory loss as a
result of a stressful work environment. He did not stop work.
By letters dated September 16 and 17, 2010, OWCP advised appellant of the type of
factual and medical evidence needed to establish his claim and requested that he submit such
evidence.
Appellant’s supervisor submitted a statement and noted that appellant informed him on
April 14, 2010 during a performance evaluation that he experienced stress and was undergoing
treatment for high blood pressure. He noted that appellant submitted two requests for reasonable
accommodation. Also submitted was a job description for a social insurance specialist.
Appellant submitted an undated statement and asserted that he developed hypertensive
cardiovascular disease and anxiety as a result of work-related stress and anxiety. He noted that
his cardiovascular disease has made it difficult to work as he had shooting chest pains and
elevated blood pressure. Appellant further noted that he experienced migraine headaches which
were aggravated by work stress and caused vision impairment. He reported all of these
conditions to his supervisor and requested reasonable accommodations but his request was
denied because of insufficient medical evidence. Appellant submitted a log from March 16 to
September 27, 2010 which noted meetings with his supervisor regarding his case load, his
inability to keep up with the workload and his performance evaluations.
Appellant was treated by Dr. Surraiya Siddique, a Board-certified family practitioner,
from March 24 to September 21, 2010, for hypertensive cardiovascular disease which was under
control but increased with anxiety and stress at work. Dr. Siddique noted that he experienced
chest pain radiating into his left arm on March 24, 2010 and a stress test revealed elevated blood
pressure and chest discomfort. On July 19, 2010 she noted that appellant presented with chest
pain which he reported only occurred at work and was stress related. Appellant was also treated
by Dr. Bonnie J. Baker, a cardiologist, from May 3 to September 10, 2010, for wandering
parasternal chest discomfort reported to occur at work. On May 3, 2010 he was treated by
Dr. Peter Tang, a Board-certified orthopedist, for worsening bilateral knee pain. On June 3, 2010
Dr. Jose C. DeHoyos, a Board-certified cardiologist, performed a stress test which revealed
symptoms consistent with chest discomfort and hypertensive response. An electrocardiogram
was normal. On June 24, 2010 appellant was treated by Dr. James Haisten, a cardiologist, who
performed an echocardiogram which revealed concentric left ventricular hypertrophy with left
ventricular diastolic dysfunction, left atrial enlargement, mitral regurgitation and pulmonary
artery pressure.
The employing establishment submitted an October 5, 2010 statement from Rich Elmore,
appellant’s supervisor, who noted that, after numerous quality reviews, appellant was placed on a
performance assistance plan on February 11, 2010. The plan was not successful and on May 10,
2010 appellant was placed on an opportunity to perform successfully. Mr. Elmore noted that
before being placed on a performance assistance plan appellant did not report chest pains. He

2

noted that appellant requested reasonable accommodation which was denied because the medical
evidence was insufficient. Also submitted was a copy of the February 23, 2010 performance
assistance plan, the May 10, 2010 opportunity to perform successfully and August 31 and
September 22, 2010 progress interviews.
In a decision dated February 17, 2011, OWCP denied appellant’s claim on the grounds
that the evidence did not support that the employment incidents occurred as alleged.
In an appeal request form dated January 9, 2012, appellant requested reconsideration. He
submitted a document entitled “medical evidence” by an unknown author which summarized his
cardiac care. The document noted appellant was diagnosed with hypertension with chest pain
which was work related. It was noted that he requested reasonable accommodations which was
denied by his employer.2 Also submitted was an x-ray of the lumbar spine dated January 24,
2012 which revealed osteoarthrosis, stable compression fracture at T12, unstable
spondylolisthesis at L5-S1 and discogenic disease. Appellant submitted a January 24, 2012
report from Dr. Siddique who treated appellant for lesions to the face, ear and arm and low back
and hip pain. Dr. Siddique diagnosed allergic rhinitis due to pollen, acute bronchitis, acuter
pharyngitis, atypical chest pain, anxiety, migraine headaches and obesity.
By decision dated February 9, 2012, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant a merit
review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP has the discretion to reopen a case for review
on the merits. OWCP must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”4

2

The second page of this document is illegible.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
OWCP’s most recent merit decision dated February 17, 2011 denied appellant’s claim for
an emotional condition. It denied appellant’s January 9, 2012 reconsideration request, without a
merit review and appellant appealed this decision to the Board.
As noted above, the Board does not have jurisdiction over the February 17, 2011 OWCP
decision. The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In his January 9, 2012 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. A claimant may be entitled to a merit review by submitting new and
relevant evidence, but appellant did not submit any new and relevant evidence in this case.
Consequently, appellant is not entitled to a review of the merits of his claim based on the first
and second above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant submitted a document entitled “medical evidence”
by an unknown author. However, this report is not relevant as it merely repeats appellant’s
general allegations that were previously considered.6 Therefore, OWCP properly determined
that this evidence did not constitute a basis for reopening the case for a merit review.
Appellant also submitted an x-ray of the lumbar spine dated January 24, 2012 and a
January 24, 2012 report from Dr. Siddique. However, this evidence is not relevant since the
underlying issue is whether appellant has established a compensable employment factor.7
Therefore, OWCP properly determined that this evidence did not constitute a basis for reopening
the case for a merit review.
Therefore, the Board finds that OWCP properly determined that appellant is not entitled
to a review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied his January 9, 2012 request for reconsideration.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
5

Id. at § 10.608(b).

6

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
7

See Lori A. Facey, 55 ECAB 217 (2004) (where a claimant has not established a compensable employment
factor, the Board has held that it need not address the medical evidence of record).

4

specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant asserts that he submitted sufficient evidence to support that he
sustained an emotional condition causally related to his employment. As noted above, the Board
does not have jurisdiction over the merits of his claim, only whether he submitted sufficient
evidence to warrant reopening of his claim for a merit review under 20 C.F.R. § 10.606(b)(2).
The evidence submitted with appellant’s January 9, 2012 reconsideration request was insufficient
to warrant a merit review of his decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

